EXHIBIT 16.1 [Mendoza Berger & Company, LLP,Letterhead] September 28, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: Raptor Networks Technology, Inc. File No. 000-51443 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of Raptor Networks Technology, Inc. dated September 28, 2011, for the event that occurred on September 28, 2011, and agree with the statements concerning our firm contained therein. Very truly yours, /s/ Mendoza Berger & Company LLP Irvine, California
